Exhibit 10.118

FIRST AMENDMENT
TO THE
SYNCHRONY FINANCIAL
RESTORATION PLAN


WHEREAS, Synchrony Financial (the “Company”) maintains the Synchrony Financial
Restoration Plan (the “Plan”);


WHEREAS, in connection with the Company’s separation from General Electric
Company, the Company and General Electric Company have entered into various
agreements and modifications to such agreements regarding who will be
responsible for the payment of certain bonus amounts and, as a result of such
agreements and modifications, bonus payments to certain employees that
previously were going to be made by the Company will instead be made by General
Electric Company;


WHEREAS, the Plan Administrator (as defined in the Plan) desires to amend the
Plan to take into account such bonus payments made to Plan participants by
General Electric Company and to allow Plan participants’ benefits under the Plan
to be assigned with the consent of the Plan Administrator in certain
circumstances, such as in connection with domestic relations orders (the
“Amendment”); and


WHEREAS, Section 8 of the Plan provides that the Plan Administrator may amend
the Plan at any time if such amendment is administrative in nature, and the Plan
Administrator has determined that the Amendment is administrative in nature.


NOW THEREFORE, effective as of the date hereof, the Plan is amended as follows:


1.    Section 1(bb) (definition of “Restoration Plan Compensation”) of the Plan
is hereby amended to add the following sentence at the end thereof:


“In addition, for 2016 only, the term “Restoration Plan Compensation” shall
include any amount (i) received by a Participant while he or she is an Eligible
Employee that was paid by General Electric Company or any of its affiliates, or
(ii) would have been paid by General Electric Company or any of its affiliates
to a Participant while he or she was an Eligible Employee absent a deferral
election by the Participant under a non-qualified deferred compensation plan
maintained by General Electric Company, in each case, in satisfaction of
obligations under the Company’s Annual Incentive Plan.”


2.    Section 13 of Plan is hereby amended in its entirety, to read as follows:


“13.    Nonassignment of Benefits. Unless the Plan Administrator agrees, in its
sole discretion, to the assignment, alienation or transfer of benefits under the
Plan (e.g., in connection with a domestic relations order), it shall be a
condition of the payment of benefits under the Plan that neither such benefits
nor any portion thereof shall be




--------------------------------------------------------------------------------




assigned, alienated or transferred to any person voluntarily or by operation of
any law, including any assignment, division or awarding of property under state
domestic law (including community property law).”
IN WITNESS WHEREOF, the Plan Administrator has caused this First Amendment to be
adopted by the Company this 18th day of November, 2015.
    
By: /s/ Marc Chini
Marc Chini
Title:     Executive Vice President, Human Resources__

2